United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2998
                                   ___________

United States of America,           *
                                    *
           Appellee,                *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Southern District of Iowa.
Pedro Omar Velazquez Martinez,      *
                                    * [UNPUBLISHED]
           Appellant.               *
                               ___________

                             Submitted: August 4, 2006
                                Filed: August 21, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Pedro Omar Velazquez Martinez (Martinez) appeals the 120-month statutory
minimum prison sentence the district court1 imposed after he pleaded guilty to one
count of conspiracy to distribute 500 grams or more of methamphetamine, in violation
of 21 U.S.C. §§ 846 and 841(b)(1)(A), and two counts of possession with intent to
distribute 500 grams or more of methamphetamine, in violation of 21 U.S.C. §
841(a)(1), (b)(1)(B). His counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that Martinez’s plea was

      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
involuntary because he pleaded guilty under the mistaken impression that he could
qualify for safety-valve relief. This argument is not properly before us. See United
States v. Murphy, 899 F.2d 714, 716 (8th Cir. 1990) (claim of involuntary guilty plea
must first be presented to district court, and is not cognizable on direct appeal).
Further, having reviewed the record independently under Penson v. Ohio, 488 U.S.
75 (1988), we have found no nonfrivolous issues for appeal.

      Accordingly, we affirm the district court’s judgment.
                     ______________________________




                                         -2-